      Case 4:19-cv-00047-TCK-JFJ Document 82 Filed in USDC ND/OK on 06/06/19 Page 1 of 5

I hereby certify that this instrument is a true and correct copy of
the original on file in my office. Attest: Sandy Opacich, Clerk
U.S. District Court, Northern District of Ohio
/s/Robert Pitts
Deputy Clerk                                            UNITED
                                                            STATES JUDICIAL PANEL
                                                                   on
                                                        MULTIDISTRICT LITIGATION


         IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                            MDL No. 2804


                                                                  TRANSFER ORDER


                Before the Panel:* Plaintiffs in thirteen actions and Eastern District of Missouri defendants
         Mylan N.V., and Mylan Pharmaceuticals, Inc., move under Panel Rule 7.1 to vacate the orders
         conditionally transferring the actions listed on Schedule A to MDL No. 2804. Various defendants1
         oppose the motions.

                  After considering the argument of counsel, we find these actions involve common questions of
         fact with the actions previously transferred to MDL No. 2804, and that transfer under 28 U.S.C. § 1407
         will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
         litigation. Moreover, transfer is warranted for the reasons set out in our order directing centralization.
         In that order, we held that the Northern District of Ohio was an appropriate Section 1407 forum for
         actions sharing factual questions regarding the allegedly improper marketing and distribution of various
         prescription opiate medications into cities, states and towns across the country. See In re: Nat’l
         Prescription Opiate Litig., 290 F. Supp.3d 1375 (J.P.M.L. 2017).

                 Despite some variances among the actions before us, they all share a factual core with the MDL
         actions: the manufacturer and distributor defendants’ alleged knowledge of and conduct regarding the
         diversion of these prescription opiates, as well as the manufacturers’ allegedly improper marketing of
         such drugs. The actions therefore fall within the MDL’s ambit.

                The parties opposing transfer in twelve actions argue principally that federal jurisdiction is
         lacking over their cases. But opposition to transfer challenging the propriety of federal jurisdiction is




               *
                   Judge Ellen Segal Huvelle did not participate in the decision of this matter.
                   1
                    Amerisourcebergen Corp. and Amerisourcebergen Drug Corp.; Cardinal Health, Inc.,
           McKesson Corp. (distributor defendants); Allergan PLC, Allergan Finance, LLC;Actavis LLC,
           Actavis Pharma, Inc.; Cephalon, Inc.; Endo Health Solutions Inc., Endo Pharmaceuticals, Inc.; Insys
           Therapeutics, Inc.; Janssen Pharmaceuticals Inc.; Johnson & Johnson; Mallinckrodt plc;
           Mallinckrodt LLC; Purdue Pharma L.P., Purdue Pharma, Inc., and The Purdue Frederick Company,
           Inc.; SpecGx LLC Teva Pharmaceuticals USA, Inc., and Teva Pharmaceuticals Industries Ltd.;
           Watson Laboratories, Inc., Watson Pharma, Inc. and Watson Pharmaceuticals, Inc. (manufacturing
           defendants).
Case 4:19-cv-00047-TCK-JFJ Document 82 Filed in USDC ND/OK on 06/06/19 Page 2 of 5




                                                    -2-

 insufficient to warrant vacating conditional transfer orders covering otherwise factually related cases.2
 Several parties also argue that including their actions in this large MDL will cause them inconvenience.
 Given the undisputed factual overlap with the MDL proceedings, transfer is justified in order to facilitate
 the efficient conduct of the litigation as a whole. See In re: Watson Fentanyl Patch Prods. Liab. Litig.,
 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall convenience of the parties and
 witnesses, not just those of a single plaintiff or defendant in isolation.”).

         Transfer of the Eastern District of Missouri Jefferson County action is not hindered by plaintiff’s
 argument that defendant CVS impliedly asserted mass action removal under CAFA. CVS removed the
 case alleging both federal question and class action CAFA jurisdiction. It never alleged that the action
 was a mass action. Moreover, CAFA prohibits transfer only of cases removed solely as mass actions.
 See In re: Darvocet, Darvon and Propoxyphene Products Liability Litig., 939 F. Supp. 2d 1376, 1379–81
 (J.P.M.L. 2013). Even if mass action removal could be implied here, defendant asserted two additional
 grounds for removal. Section 1407 transfer is appropriate in these circumstances. See Id. at 1381 (“Upon
 review of CAFA’s overall purpose and its entire legislative history, we conclude that Congress did not
 intend that actions removed on multiple grounds, grounds which include the mass action provision,
 would be restricted from Section 1407 transfer.”).

          BCBS of Louisiana, plaintiff in the District of Massachusetts action, opposes transfer by arguing
 that this action is unique; some actions against Insys are proceeding outside of the MDL; and the action
 could proceed much more quickly outside the MDL context. These arguments do not justify excluding
 this case from the MDL. Transfer is warranted in light of the significant factual overlap BCBS of
 Louisiana, a putative third party payor class action, shares with the allegations in other MDL actions.3
 Plaintiff is correct that two non-class cases brought by health insurers against Insys are pending outside
 the MDL.4 But these cases were filed before the MDL was created and have advanced significantly
 during their pendency. While transfer may add some degree of delay to the progress of certain actions,
 it offers substantial efficiencies by allowing factually-related cases to proceed alongside each other.
 Here, the MDL includes several other third party payor actions, as well as hundreds of governmental
 entities’ actions, against Insys based on its sales of its opioid product Subsys.




     2
       See, e.g., In re: Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347-
  48 (J.P.M.L. 2001).
     3
       See, e.g., American Federation of State, County and Municipal Employees District Council 37
  Health & Security Plan v. Purdue Pharma L.P. et al., N.D. Ohio, C.A. 1:18-op-45013, doc. 1 at ¶
  96 (class of third party payors and insurers, alleging Insys executives “others devised a scheme to
  pay speaker fees and other bribes to medical practitioners to prescribe Subsys and to defraud insurers
  into approving payment for it.”).
     4
      Blue Cross of Cal., Inc. et al v. Insys Therapeutics, Inc., D. Arizona, Case No. 2:17-cv-2286;
  Aetna Inc. and Aetna Health Management, LLC v. Insys Therapeutics, Inc. et al., E.D. Pennsylvania,
  Case No. 2:17-cv-4812.
Case 4:19-cv-00047-TCK-JFJ Document 82 Filed in USDC ND/OK on 06/06/19 Page 3 of 5




                                                   -3-

         IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
 Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A. Polster
 for inclusion in the coordinated or consolidated pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION




                                                         Sarah S. Vance
                                                              Chair

                                      Lewis A. Kaplan                R. David Proctor
                                      Catherine D. Perry             Karen K. Caldwell
                                      Nathaniel M. Gorton
Case 4:19-cv-00047-TCK-JFJ Document 82 Filed in USDC ND/OK on 06/06/19 Page 4 of 5




 IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                          MDL No. 2804


                                             SCHEDULE A

             Northern District of Illinois

       INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 150, ET AL.
            v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:19-811

             District of Massachusetts

       BLUE CROSS AND BLUE SHIELD OF LOUISIANA, ET AL. V. INSYS THERAPEUTICS,
            INC., ET AL., C.A. No. 1:18-12538

             Eastern District of Missouri

       JEFFERSON COUNTY, ET AL. v. WILLIAMS, ET AL., C.A. No. 4:19!157

             District of New Jersey

       CAPE MAY COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:19!5416
       UNION COUNTY v. PURDUE PHARMA L.P., ET AL., C.A. No. 1:19!5419

             Eastern District of Oklahoma

       ADA CITY OF v. PURDUE PHARMA, LP, ET AL., C.A. No. 6:19!34

             Northern District of Oklahoma

       CITY OF BROKEN ARROW v. PURDUE PHARMA L.P., ET AL.,
             C.A. No. 4:19!47

             Western District of Oklahoma

       OKLAHOMA CITY CITY OF v. PURDUE PHARMA LP, ET AL.,
           C.A. No. 5:19!76
       LAWTON CITY OF v. PURDUE PHARMA LP, ET AL., C.A. No. 5:19!78
       EDMOND CITY OF v. PURDUE PHARMA LP, ET AL., C.A. No. 5:19!149
       GUTHRIE CITY OF v. PURDUE PHARMA LP, ET AL., C.A. No. 5:19!158
       PONCA CITY CITY OF v. PURDUE PHARMA LP, ET AL., C.A. No. 5:19!160

             Western District of Washington

       SNOHOMISH COUNTY v. PURDUE PHARMA LP, ET AL., C.A. No. 2:19!368
Case 4:19-cv-00047-TCK-JFJ Document 82 Filed in USDC ND/OK on 06/06/19 Page 5 of 5




                  Transfer Order MDL 2804
                                      InterdistrictTransfer_ILND,
                  OHNDdb_MDL to: InterdistrictTransfer_MAD,                                   06/06/2019 09:38 AM
                                      MOEDml_MDL_Clerks, MDLClerk,
                  Sent by: Robert T Pitts

  From:           OHNDdb_MDL/OHND/06/USCOURTS
   To:            InterdistrictTransfer_ILND@ilnd.uscourts.gov, InterdistrictTransfer_MAD@mad.uscourts.gov,
                  MOEDml_MDL_Clerks@moed.uscourts.gov, MDLClerk@njd.uscourts.gov,
                  InterdistrictTransfer_OKED@oked.uscourts.gov,
   Sent by:       Robert T Pitts/OHND/06/USCOURTS

  Greetings

  Attached is a certified copy of the Transfer Order from the Judicial Panel on Multidistrict Litigation
  directing the transfer of actions listed to the Northern District of Ohio.

  When the case has been closed in your district please:

  1. Initiate the civil case transfer functionality in CM/ECF.
  2. Choose court Ohio Northern.

  After completion of this process the NEF screen will display the following message:

   Sending email to InterdistrictTransfer OHND@ohnd.uscourts.gov

   If this is not displayed, we have not received notice.

   We will initiate the procedure to retrieve the transferred case upon receipt of the email



  2804 Certified Transfer Order 6-6-19.pdf
